            Case 6:21-cv-00057-ADA Document 587 Filed 04/03/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE WESTERN DISTRICT OF TEXAS

                                           WACO DIVISION


 VLSI TECHNOLOGY LLC,

                    Plaintiff,
                                                           Case No. 6:21-cv-057-ADA
            v.


 INTEL CORPORATION,

                    Defendant.



                             STIPULATION AND JOINT PROPOSAL
                            REGARDING POST-TRIAL PROCEEDINGS

           The parties, subject to the Court's approval, agree to and jointly propose the following

regarding post-trial proceedings in the above-captioned litigation:

           1.     Intel intends to present the following asserted bench-trial claims and defenses for

           resolution by the Court, each of which VLSI will oppose: unclean hands, prosecution history

           estoppel, ensnarement, and claim vitiation (collectively, "Intel's Bench Trial Claims and

           Defenses"). The parties expect to submit Intel's Bench Trial Claims and Defenses on the

           papers and without further trial time.

           2.     The parties also each intend to file post-trial motions regarding a number of issues,

           including but not limited to renewed JMOL motions and motions for a new trial under

           Rules 50(b) and 59(a)(1)(A) (collectively, "Renewed JMOL and New Trial Motions").

           3.     The following schedule for post-trial submissions shall apply regarding Intel's Bench

           Trial Claims and Defenses and any Renewed JMOL and New Trial Motions:




10911624
               Case 6:21-cv-00057-ADA Document 587 Filed 04/03/21 Page 2 of 6




                   a. April 9, 2021:

                          i. Intel to file its opening briefing, and proposed findings of facts and

                             conclusions of law, on Intel's Bench Trial Claims and Defenses;

                          ii. Both parties to file any Renewed JMOL and New Trial Motions;

                   b. May 7, 2021:

                          i. VLSI to file its opposition briefing, and proposed findings of facts and

                             conclusions of law, on Intel's Bench Trial Claims and Defenses;

                          ii. Both parties to file opposition briefs regarding Renewed JMOL and New

                             Trial Motions;

                   c. May 21, 2021:

                          i. Intel to file its reply briefing on Intel's Bench Trial Claims and Defenses;1

                          ii. Both parties to file reply briefs regarding Renewed JMOL and New Trial

                             Motions;



           1
          The parties disagree as to whether Intel is permitted to file reply proposed findings of fact
and conclusions of law.
        Intel's position is that it intends to file reply proposed findings of fact and conclusions of
law to address any additional facts on Intel's Bench Claims and Trial Defenses. Although VLSI
asserts that there is no rule that provides for reply proposed findings of fact and conclusions of
law, there is also no rule that contemplates that reply proposed findings of fact and conclusions of
law should not be filed. Moreover, it would be highly prejudicial to Intel if VLSI were permitted
to offer new facts and arguments in response to Intel’s Bench Trial Claims and Defenses and if
Intel were not permitted to submit reply findings of fact and conclusions of law.
        VLSI's position is that no rule provides for reply proposed findings of fact and conclusions
of law and that it would be highly prejudicial to VLSI if Intel were allowed to submit modified
and/or additional proposed findings of fact and conclusions of law at the reply phase. Under the
schedule above, each party would submit proposed findings of fact and conclusions of law, and
each party would then get a subsequent brief for responsive argument. What Intel proposes is one-
sided and unfair, as it would allow Intel to submit modified and/or additional proposed findings of
fact and conclusions of law at the reply phase while giving VLSI no opportunity to respond to
those new submissions in any subsequent brief or other filing. Should the Court agree with Intel,
VLSI reserves the right to submit sur-reply proposed findings of fact and conclusions of law.



10911624                                           -2-
               Case 6:21-cv-00057-ADA Document 587 Filed 04/03/21 Page 3 of 6




                   d. May 26, 2021:

                           i. The parties to jointly file final proposed findings of fact and conclusions

                              of law on Intel's Bench Trial Claims and Defenses, with agreed findings

                              and conclusions separated from those in dispute.

           4.      For clarity and avoidance of doubt, this stipulation shall not apply to pending motions

           (e.g., D.I. 581) or to post-trial motions other than Renewed JMOL and New Trial Motions,

           which shall be briefed in accordance with the default schedule provided for in the Local

           Rules for the Western District of Texas unless the parties agree or the Court orders

           otherwise.2



      Dated: April 3, 2021

      By:       /s/ J. Mark Mann                           By:    /s/ J. Stephen Ravel

     J. Mark Mann                                          J. Stephen Ravel
     Texas Bar No. 12926150                                Texas State Bar No. 16584975
     mark@themannfirm.com                                  KELLY HART & HALLMAN LLP
     G. Blake Thompson                                     303 Colorado, Suite 2000
     Texas Bar No. 24042033                                Austin, Texas 78701
     blake@themannfirm.com                                 Tel: (512) 495-6429
     MANN | TINDEL | THOMPSON                              Email: steve.ravel@kellyhart.com
     201 E. Howard St.
     Henderson, TX 75654                                   James E. Wren
     Telephone: (903) 657-8540                             Texas State Bar No. 22018200
     Facsimile: (903) 657-6003                             1 Bear Place, Unit 97288
                                                           Waco, Texas 76798
     Andy Tindel                                           Tel: (254) 710-7670
     Texas Bar No. 20054500                                Email: james.wren@baylor.edu
     atindel@andytindel.com
     MANN | TINDEL | THOMPSON                              William F. Lee (Pro hac vice)
     112 E. Line Street, Suite 304                         Louis W. Tompros (Pro hac vice)
     Tyler, Texas 75702                                    Kate Saxton (Pro hac vice)

           2
        To the extent that either party files any post-trial motion other than Renewed JMOL and
New Trial Motions, the parties agree to work in good faith on a stipulated schedule for those
motions. The parties also agree to work in good faith on a stipulated schedule for briefing on
pending motions (e.g., D.I. 581) should an extension be requested.



10911624                                            -3-
           Case 6:21-cv-00057-ADA Document 587 Filed 04/03/21 Page 4 of 6




     Telephone: (903) 596-0900                       WILMER CUTLER PICKERING HALE
     Facsimile: (903) 596-0909                       & DORR LLP
                                                     60 State Street
     Craig D. Cherry (Texas Bar No. 24012419)        Boston, Massachusetts 02109
     ccherry@haleyolson.com                          Tel: (617) 526-6000
     HALEY & OLSON, P.C.                             Email: william.lee@wilmerhale.com
     100 N. Ritchie Road, Suite 200                  Email: louis.tompros@wilmerhale.com
     Waco, Texas 76701                               Email: kate.saxton@wilmerhale.com
     Telephone: (254) 776-3336
     Facsimile: (254) 776-6823                       Gregory H. Lantier (Pro hac vice)
                                                     Amanda L. Major (Pro hac vice)
     Morgan Chu (pro hac vice)                       WILMER CUTLER PICKERING HALE
     Benjamin W. Hattenbach (pro hac vice)           & DORR LLP
     Iian D. Jablon (pro hac vice)                   1875 Pennsylvania Avenue
     Alan J. Heinrich (pro hac vice)                 Washington DC 20006
     Christopher T. Abernethy (pro hac vice)         Tel: (202) 663-6000
     Ian Robert Washburn (pro hac vice)              Email: gregory.lantier@wilmerhale.com
     Amy E. Proctor (pro hac vice)                   Email: amanda.major@wilmerhale.com
     Dominik Slusarczyk (pro hac vice)
     Elizabeth C. Tuan (pro hac vice)                Alexis Pfeiffer (Pro hac vice)
     Charlotte J. Wen (pro hac vice)                 WILMER CUTLER PICKERING HALE
     Brian Weissenberg (pro hac vice)                & DORR LLP
     Benjamin Monnin (pro hac vice)                  950 Page Mill Road
     Jordan Nafekh (pro hac vice)                    Palo Alto, California 94304
     IRELL & MANELLA LLP                             Tel: (650) 858-6052
     1800 Avenue of the Stars, Suite 900             Email: alexis.pfeiffer@wilmerhale.com
     Los Angeles, California 90067
     Telephone: (310) 277-1010                       Attorneys for Intel Corporation
     Facsimile: (310) 203-7199
     mchu@irell.com
     bhattenbach@irell.com
     ijablon@irell.com
     aheinrich@irell.com
     cabernethy@irell.com
     iwashburn@irell.com
     aproctor@irell.com
     dslusarczyk@irell.com
     etuan@irell.com
     cwen@irell.com
     bweissenberg@irell.com
     bmonnin@irell.com
     jnafekh@irell.com

     Michael H. Strub, Jr. (pro hac vice)
     Babak Redjaian (pro hac vice)
     IRELL & MANELLA LLP




10911624                                       -4-
           Case 6:21-cv-00057-ADA Document 587 Filed 04/03/21 Page 5 of 6




     840 Newport Center Drive, Suite 400
     Newport Beach, California 92660
     Telephone: (949) 760-0991
     Facsimile: (949) 760-5200
     mstrub@irell.com
     bredjaian@irell.com

      Attorneys for VLSI Technology LLC




SO ORDERED, this ____ day of ______________, 2021.



                                            The Honorable Alan D. Albright




10911624                                   -5-
            Case 6:21-cv-00057-ADA Document 587 Filed 04/03/21 Page 6 of 6




                                   CERTIFICATE OF SERVICE

           A true and correct copy of the foregoing instrument was served or delivered electronically

via email, to all counsel of record, on April 3, 2021.



                                                               /s/ J. Mark Mann
                                                               J. Mark Mann




10911624                                          -6-
